DETAILED ACTION
Response to Amendment
This allowance is in response to application filed on 7/12/2021. Applicant requested, and was granted prioritized examination under 37 CFR 1.102(e). 

Terminal Disclaimer
Examiner contacted Applicant’s counsel, Matthew Mattson (reg. 65,973), to request a/ Terminal Disclaimer be filed. The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. 11,062,040 A1 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 7/27/2021 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Allowed Claims
Claims 29-48 are allowed.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Gvili (U.S. Pat. App. Pub. 2016/0134593 A1, See IDS filed 7/27/2021) teaches a communication verification system facilitating delivery of digital information including eliminating the ability of a recipient to deny receipt of the communication; Bengston (U.S. Pat. App. Pub. 2020/0226267 A1, See IDS filed 7/27/2021) teaches distributed ledger-based digital content Gillen (U.S. Pat. App. Pub. 2020/0394607 A1, See IDS filed 7/27/2021) teaches storing records of transactions in distributed ledgers based upon receipt of shipment information; Dutta (U.S. Pat. App. Pub. 2020/0164886 A1, See IDS filed 7/27/2021) teaches distributed blockchain for associating user identifiers with vehicle identifiers to maintain a permanent record of associated events; and Peffers (U.S. Pat. App. Pub. 2019/0026146 A1, See IDS filed 7/27/2021) teaches block contains a timestamp of the transaction, which can be created from a GPS receiver to provide trusted absolute time; and Hadi (U.S. Pat. App. Pub. 2019/0340369 A1), distributing documents to multiple users and recording related events with timestamps.
However, Gvili, Bengston, Gillen, Dutta, Peffers, and Hadi do not anticipate or render obvious the combination set forth in the independent claims 29, 36, and 43, recited as “…recording a time the request is received on a blockchain; identifying one or more manners of delivering the notice based on available communication methods included in registration information of the serving party and registration information of the party to be served; delivering the notice to the party to be served based on at least one of the one or more manners; receiving, from the party to be served, an acknowledgement for accepting the notice; recording a time the acknowledgement is received on the blockchain … .”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. The combination of concepts including facilitating a request on a block-chain application for specifically recited delivery of a notice associated a serving party to a party to be served, recording time in the blockchain, identifying the available manner of communication, receiving acceptance acknowledgment and recording the acknowledgement on the blockchain, and delivering the acknowledgement to the serving party, is a combination of specific steps to achieve a specific objective that would not be obvious in light of the identified prior art to one of ordinary skill in the  art. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bastide (U.S. Pat. App. Pub. 2018/0173719 A1), blockchain-based document sharing using ledger verification; and Koorella (U.S. Pat. App. Pub. 2020/0349261 A1), database private document sharing including acknowledging receipt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494